      Case 1:15-cr-00378-PGG Document 131 Filed 11/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                               CASE NO. 1:15-CR-378 PGG


UNITED STATES OF AMERICA,
          Plaintiff,

-V.S.-

FREDY RENAN NAJERA MONTOYA,
            Defendant.
______________________________________/


    MOTION TO COMPEL PRODUCTION OF BILLING AND FEE RECORDS


         Defendant Fredy Renan Najera Montoya, by and though the undersigned attorney

moves this court for the entry of an order disclosing attorney Victor Rocha‘s billing and

fee records, submitted under seal by letters dated November 29, 2018 and December, 2018.

See also Defendant’s letter motion dated July 3, 2019 (Dkt. No 105). 1

         1. On October 24, 2019, this Court entered and Order requiring Attorney Victor

Rocha to submit an affidavit responding to Defendant’s assertions regarding Attorney

Rocha’s conflict of interest, preparation, and investigation in connection with the case.

(See Dkt. No. 127).

         2. On November 7, 2019, Rocha submitted under seal a document entitled Affidavit

of Victor E. Rocha (See Dkt. No. 128).

         3. The undersigned did not receive a copy of attorney Rocha’s affidavit until

November 14, 2019 where pursuant to a court order a copy of the affidavit was submitted

to the government and defense counsel via facsimile. (See Dkt No. 130).


1
 Defendant is not requesting the letters to be unsealed, but that facsimile copies be provided to defense
counsel and the government
        Case 1:15-cr-00378-PGG Document 131 Filed 11/15/19 Page 2 of 3



         4. Attorney Rocha’s Affidavit indicates that “in order to prepare an appropriate

defense for this Defendant, numerous pretrial motions were filed including the Rule 15

motion and memorandum of law to take depositions of witnesses that investigation had

shown would be helpful to the defendant. Rocha’s Affidavit (Dkt. No. 128 Sealed) 10-

5,7. He also mentions spending “weeks and months of intensive preparation” to defend

the case. Rocha’s Affidavit (Dkt. No. 128 sealed), 10-5, 6.

         5. On July 3, 2019, Defendant filed a letter motion asking the court to provide

copies of Attorney Rocha’s on November 29 and December 4th, letters that presumably

reflect the “hundreds of hours” spent reviewing Discovery and the 3500 materials in this

case.

         6. The court relied upon these records to find that hundreds of hours were used to

review Discovery and 3500 materials. The Court has not yet entered a ruling with respect

to the relief sought in the letter motion dated July 3, 2019. (Dkt. No. 105)

         7. In preparation for the hearing presently scheduled for December 6, 2019 at 10:00

am (See Dkt. No. 127), Defendant is requesting that the billing and fee records be provided

to the defendant in advance of the hearing scheduled for December 6, 2019. This

information is essential to properly cross examine attorney Rocha’s testimony

         8. Although the government has no standing to object to a request pertaining to the

relationship between Defendant and his then attorney, Victor Rocha, the undersigned has

no objection to the government receiving a copy of the aforementioned billing and fee

records via facsimile.
     Case 1:15-cr-00378-PGG Document 131 Filed 11/15/19 Page 3 of 3



       Wherefore, defendant prays for the entry of an order:

   a) Releasing to defense counsel, and if appropriate to the government, attorney

       Rocha’s fee and billing records submitted to the court on November 29, 2018 and

       December 4, 2018.

   b) Maintaining the above mentioned letters sealed.

                                                   Respectfully submitted,

                                                   /s/ Joaquin Perez
                                                   ______________________
                                                   JOAQUIN PEREZ, ESQ.
                                                   6780 Coral Way
                                                   Miami, Florida 33155
                                                   Tel: (305) 261-4000
                                                   Fax: (305) 662-4067
                                                   NY. Bar No.: 5237532
                                                   Jplaw1@bellsouth.net


                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this

15th day of November, 2019 VIA CM/ECF filing system and to all parties of record via

the same system.

                                                   /s/ Joaquin Perez
                                                   ____________________
                                                   Joaquin Perez, Esq.
